Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Election/Restrictions
Claims 5-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/17/2022.


Drawings
The drawings are objected to because in Fig. 2, reference numerals lack corresponding reference lines (e.g. 124, 123, 126, 122).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: such as: 123, 126.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Specification

The disclosure is objected to because of the following informalities: in par. 14: “nut 124” should be  -- nut 126  – .
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burns et al (6023921).

[AltContent: textbox (Threaded fastener with square neck & hex cross section & pin)][AltContent: textbox (linkage)][AltContent: arrow][AltContent: textbox (Eccentric lever plate)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Mower bracket slot)][AltContent: arrow]
    PNG
    media_image1.png
    567
    501
    media_image1.png
    Greyscale

“(9) A pin provided with an adjustable locking knob 38 at one of its ends extends through slots 32 and 35 of each mating pair of plates 30 and 28. Each pin also passes through an aperture 40 located at one end of lift links 42 (FIG. 3) located on opposite sides of the blade housing. By tightening knob 38 against a friction pad (not shown) located between the fixed plate 28 and plate 30, the mating plates 28 and 30 are held together in fixed relationship. However, link 42 is free to pivot about the pin. When the knob 38 is loosened, plate 30 is pivotally movable relative to its mating plate 28.”

1. A mower deck leveling linkage, comprising: 
an eccentric leveling plate (marked up; and/or lift link 42) engaged to a bracket on an outer edge of a mower deck (marked up); 
a pin (marked up; and/or pivotal connection 34) extending from an off-center position of the eccentric leveling plate and into a slot in the bracket (marked up; at the bracket 28, at pivotal connection 34); 
the eccentric leveling plate being pivotable on the pin to level the mower deck (see teaching above and/or shown/taught above).

2. The mower deck leveling linkage of claim 1 further comprising a threaded fastener (marked up) engaging the eccentric leveling plate for pivoting the threaded fastener and the eccentric leveling plate together (shown/taught above).

3. The mower deck leveling linkage of claim 2 wherein the threaded fastener includes a square neck (marked up) that engages a square opening in the eccentric leveling plate (shown above, when lift link as eccentric plate is considered).

4. The mower deck leveling linkage of claim 2 wherein the threaded fastener includes a hex cross section adjacent the square neck (shown/taught above).



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thatcher et al (7028456). 

Prima Facie Case: The patent office has the initial burden of presenting a prima facie case of invalidity. A prima facie case is adequately articulated by notifying the applicant of the reasons for its rejections so long as the explanation is not "so uninformative that it prevents the applicant from recognizing and seeking to counter the grounds for rejection." Chester v. Miller, 906 F.2d 1574 (Fed. Cir. 1990). This requirement comes straight from Section 132 of the Patent Act. 35 U.S.C. §132(a). 

There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. "[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence." Chester, 906 F.2d at 1578



Thatcher teaches an eccentric leveling plate (support 75) being pivotable on a pin (127) to level the mower deck; the pin extending from an off-center position of the plate / support and into a slot (124) in a bracket (member 120) on an outer edge of a mower deck (6).



Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugden (7197863). 

Sugden teaches the claimed invention below, including the fastener being hex cross section and on the other side of the bolt head and inherent square neck to engage a similarly square opening in the plate (118);
The eccentric leveling plate is intended / capable of pivoting on the pin and intended / capable to level the mower deck.
[AltContent: textbox (Threaded fastener & plate for pivoting together )]
[AltContent: textbox (A pin / bolts extending from an off-center position of the plate and into the slot)][AltContent: arrow][AltContent: textbox (A slot in the bracket)][AltContent: arrow][AltContent: textbox (A bracket on an outer edge of the deck)][AltContent: arrow][AltContent: textbox (Eccentric leveling plate)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    254
    433
    media_image2.png
    Greyscale





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Freier et al (5085044) teaches an eccentric leveling plate (64) engaging a slot (66) in a deck bracket, and being pivotable on a pin (88 or 80), in order to level the mower deck.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ARPAD F KOVACS/Primary Examiner, Art Unit 3671